Citation Nr: 1036769	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  99-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1964 to July 1967.  The case is before the Board of Veterans' 
Appeals (Board) on remand from the United States Court of Appeals 
for Veterans Claims (Court).  The case was originally before the 
Board on appeal from September 1998 and July 1999 rating 
decisions of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for bilateral 
hearing loss and tinnitus, respectively.  In July 1999 and May 
2001, hearings were held before a Decision Review Officer (DRO) 
at the RO.  Transcripts of these hearings are associated with the 
Veteran's claims file.  In a decision issued in June 2004, the 
Board denied the Veteran's claims of service connection for 
bilateral hearing loss and tinnitus.  The Veteran appealed that 
decision to the Court.  In February 2007, the Court issued a 
memorandum decision and order that vacated the June 2004 Board 
decision and remanded the matters on appeal for readjudication 
consistent with the instructions outlined in the memorandum 
decision.  In August 2007 and in June 2009, the case was remanded 
for additional development.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Court's memorandum decision states, "Although [the 
Veteran's] hearing may have been within normal limits at the time 
of separation, that does not necessarily mean that he did not 
suffer hearing loss during service.  Indeed, it appears from the 
record before the Board that [he] did suffer a decrease in his 
hearing during service.  Neither the Board nor the [September 
2002 VA] examiner discussed the change in [the Veteran's] hearing 
on his entrance and separation examination reports.  The VA 
examiner also failed to compare [the Veteran's] hearing upon 
entry with his hearing upon leaving service, but rather summarily 
states that a review of the claims file 'did not indicate any 
evidence of hearing loss'" (citations omitted).
In June 2009, the Board remanded the matters on appeal for a new 
VA examination by an otolaryngologist.  The examiner was asked 
specifically to "address the significance of any puretone 
threshold shifts from service entrance to separation."

In November 2009, a VA otolaryngologist examined the Veteran, 
reviewed his claims file, and opined that his nonorganic hearing 
loss and bilateral, recurrent tinnitus were not related to his 
military service.  The examiner explained, "The veteran had 
completely normal audiometric thresholds recorded at separation 
from service at all frequencies tested and had no complaints or 
mention of hearing loss and/or tinnitus incurred while on active 
duty . . . Hearing loss occurs within the time frame of exposure 
and not a number of years subsequent to that time.  There were 
absolutely no threshold shifts present at any time while 
serving on active duty" (emphasis added).  In a December 2009 
addendum opinion, the VA examiner also stated that there "were 
absolutely no threshold shifts present at any time while 
[the Veteran served] on active duty" (emphasis added).

The Board notes that a comparison [such as apparently done by the 
Court] of the raw numbers from the Veteran's service entrance and 
separation audiometric evaluations reveals that there was an 
increase in his puretone thresholds at the 1000 and 2000 Hertz 
frequencies for both ears (and a decrease in his puretone 
thresholds at the 500 and 4000 Hertz frequencies; there was no 
testing at the 6000 Hertz frequency at separation, so a 
comparison at such frequency is not possible).  Although the 
November 2009 VA examiner has indicated that the increase in 
puretone thresholds at the 1000 and 2000 Hertz levels in both 
ears do not constitute a threshold shift, he has not provided an 
explanation for this opinion.  As noted, the Court has found that 
this increase represents a finding that the Veteran "suffer[ed] 
a decrease in his hearing during service."  Consequently, an 
explanation of the significance of variances in puretone 
thresholds from service entrance to separation is necessary.  
The Board notes that the Court's memorandum decision is 
"the law of the case" in this matter.

Accordingly, the case is REMANDED for the following:

1. 	The RO should forward the Veteran's 
claims file (to include a copy of the 
February 2007 memorandum decision and this 
remand, and with specific attention invited 
to the Veteran's audiograms in-service) to 
the November 2009 VA examiner/opinion 
provider for review and an addendum opinion 
that clarifies his earlier statements.  
Specifically, and with consideration given to 
the observations made by the Court in its 
February 2007 memorandum decision (as 
explained above), he should explain his 
findings that there were "absolutely no 
threshold shifts present at any time [while 
the Veteran was] serving on active duty" 
(i.e., explain why the variances from 
entrance to separation do not represent 
threshold "shifts".  Thereafter, the VA 
examiner/ opinion provider should express 
(with explanation of rationale that addresses 
the memorandum decision observations) whether 
it is still his opinion that the Veteran's 
hearing loss disability and/or tinnitus are 
not related to his service, to include as due 
to exposure to noise trauma therein.  

If the November 2009 VA examiner/opinion 
provider is unavailable or unable to offer 
the opinion sought, the Veteran's claims file 
should be forwarded to another 
otolaryngologist for review and the opinion 
sought.

2. 	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the 
Court as expressed its memorandum decision, and to ensure that 
all necessary development is completed.  The appellant has the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the Board 
or by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

